Citation Nr: 0427901	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss, specifically from April 3, 
1984, through March 28, 2000.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that assigned an initial 
noncompensable evaluation for service-connected bilateral 
hearing loss, effective April 3, 1984, and an initial 20 
percent evaluation, effective March 29, 2000.  The veteran 
perfected an appeal with respect to the initial 
noncompensable evaluation assigned for bilateral hearing 
loss, prior to March 29, 2000.  

A hearing was scheduled to be held before the Board in 
Washington, DC; however, the veteran cancelled this request.  

When the matter was before the Board in March 2003, the Board 
denied the veteran's claim of entitlement to an initial 
compensable evaluation, prior to March 29, 2000.  The veteran 
appealed the Board's March 2003 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
March 2004 order, granted the parties' joint motion for 
remand, vacating the Board's March 2003 decision and 
remanding the case for compliance with the terms of the joint 
motion.

When this matter was again before the Board in June 2004, the 
Board remanded this case to comply with the terms of the 
Court's March 2004 order.  Because the RO has confirmed and 
continued the denial of the veteran's claim for a compensable 
rating for his bilateral hearing loss prior to March 29, 
2000, this appeal was returned to the Board for further 
appellate consideration.

Further, as the Board noted in the introduction to the March 
2003 decision and March 2004 remand, in a statement received 
in August 2001, the veteran requested a waiver of recovery of 
an overpayment in the amount of $2,905.00, and contended, 
essentially, that the overpayment resulted from VA error.  In 
June 2002 written argument, the veteran's former 
representative reiterated the veteran request for such a 
waiver.  Notwithstanding the above, to date, the RO has not 
taken any action with respect to this claim, and the Board 
again refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The criteria for evaluating bilateral hearing loss, in 
effect prior to December 18, 1997, are more favorable to the 
veteran's claim; however, neither the criteria for evaluating 
hearing loss, effective December 18, 1987, nor the criteria, 
which became effective June 10, 1999, is more favorable to 
the veteran's claim.

2.  VA audiometric test results obtained in July 1984 show 
that the veteran had level "A" hearing in his right ear and 
level "A" hearing in his left ear.

3.  Private audiometric test results obtained on November 17, 
1997, show that the veteran had level "E" hearing in his 
right ear and level "E" hearing in his left ear.

4.  Private audiometric test results obtained on November 17, 
1997, show that the veteran had level VIII hearing in his 
right ear and level VII hearing in his left ear.

5.  VA audiometric test results obtained in May 2000 show 
that the veteran had level "D" hearing in his right ear and 
level "C" hearing in his left ear.

6.  VA audiometric test results obtained in May 2000 show 
that the veteran had level VI hearing in his right ear and 
level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss, from April 3, 1984, through November 16, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 4.85, 4.87, 4.87a, Diagnostic Code 6297 
(1984); 38 C.F.R. § 4.85, 4.87 (2003).

2.  The criteria for a 60 percent rating for bilateral 
hearing loss, effective November 17, 1997, to March 28, 2000, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.87, 4.87a, 
Diagnostic Codes 6100, 6104, 6284, 6289, 6292 (1984, 1997, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
challenging the propriety of the initial noncompensable 
evaluation for his bilateral hearing loss in effect from 
April 3, 1984, to March 28, 2000, and that the requirements 
of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran, his prior 
representative, and his current attorney have been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss much of the 
pertinent evidence and the laws and regulations related to 
the claim.  In this regard, the Board acknowledges that, to 
date, the RO has neither notified the veteran of the criteria 
for evaluating bilateral hearing loss in effect prior to 
December 18, 1987, nor considered his appeal in light of 
those regulations.  The Board points out, however, that in 
the Board's March 2003 decision, the Board set forth the pre-
December 18, 1987, criteria, and emphasizes that, to date, 
neither the veteran, his prior representative, nor his 
attorney have challenged this aspect of VA's duty to notify 
the veteran, including in the parties' March 2004 joint 
motion for remand.  

In addition, as will be explained below, because the Board 
will again apply this criteria to the veteran's claim, which 
will result in a determination that his bilateral hearing 
loss warrants a 60 schedular percent, rather than a 
noncompensable rating, from November 17, 1997, to March 28, 
2000, the veteran has not been prejudiced.  In this regard, 
the Board points out that 38 C.F.R. § 19.9(b)(2) provides 
that the Board has the authority to consider appeals in light 
of laws, including but not limited to statutes, regulations 
and court decisions, that were not previously considered by 
the agency of original jurisdiction.  The Board notes that 
the validity of this regulation was recently challenged, but 
that in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the regulation.  Id. at 1349.  

Further, in compliance with the Court's March 2004 order that 
granted the parties' joint motion for remand, in June 2004 
the Board remanded this case specifically for the RO to send 
the veteran a letter that complied with the VCAA, which it 
did in June 2004.  Although the June 2004 letter admittedly 
did not notify the veteran of the pre-December 18, 1987, 
criteria for evaluating bilateral hearing loss, it did advise 
him of the evidence of record, the evidence VA would seek to 
obtain, and the evidence he was responsible for submitting, 
which was fully responsive to the parties' concerns as 
indicated in the March 2004 joint motion for remand.  Indeed, 
in reply to the RO's letter, in a July 2004 statement, the 
veteran's attorney cited the RO's June 2004 letter and 
reported that he had no additional evidence to submit, i.e., 
he had filed everything in his possession in support of this 
claim.  In light of the foregoing, the Board finds that VA 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini.

With respect to VA's duty to assist, the Board notes that it 
is beyond doubt that there is no outstanding evidence that 
has not been associated with the claims folder.  In this 
regard, the Board points out that in the joint motion, the 
parties referred to evidence of record that was not 
considered, rather than to any pertinent evidence that had 
not been associated with the claims file.  The Board further 
observes that the veteran does not challenge the Board's 
interpretation of the findings contained in the July 1984 VA 
examination report, nor does he seek different results based 
on the findings set forth in the May 2000 VA examination 
report.  Instead, his challenge to the propriety of the 
initial noncompensable evaluation of his bilateral hearing 
loss rests solely with VA's failure to consider of the 
results of the November 17, 1997, private audiogram, which 
has long been of record; indeed, it was referred to by the 
Board in its August 2001 decision that determined that the 
RO's April 1985 decision denying service connection for 
bilateral hearing loss was clearly and unmistakably 
erroneous.  In light of the foregoing, there is no pertinent 
identified evidence that has not been accounted for, and the 
veteran's attorney has been given the opportunity to submit 
written argument.  

Under the circumstances, and especially in light of the 
Board's determination that the veteran's bilateral hearing 
loss warrants a 60 percent, rather than a noncompensable 
rating, for the period from November 17, 1997, to March 28, 
2000, based on the results contained in the November 17, 
1997, private audiogram, and given that the Board advised the 
veteran of the pre-December 18, 1987, criteria in the March 
2003 Board decision, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In reaching this determination, the Board again acknowledges 
that the RO failed to specifically consider the November 17, 
1997, private audiometric findings; however, in light of this 
decision granting him a compensable rating for the period in 
question, i.e., increasing his rating from zero to 60 percent 
from November 17, 1997, to March 28, 2000, and because the 
Court has long held that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered, see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992), a remand for compliance of 
the Board's remand instructions, pursuant to the holding of 
the Court in Stegall v. West, 11 Vet. App. 268 (1998), is not 
warranted.  See Evans v. West, 12 Vet. App. 22, 30-31 (1998); 
see also Bernard v. Brown, 4 Vet. App. at 394.  In this case, 
the extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that additional assistance would 
further aid him in substantiating his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  The Board will thus proceed with the 
consideration of this case.  

Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2003); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  

Here, the veteran's bilateral hearing loss is evaluated as 
noncompensaby disabling from April 3, 1984, the effective 
date of service connection, and 20 percent disabling, 
effective March 29, 2000.  The veteran does not challenge the 
propriety of the current 20 percent evaluation, and in this 
appeal he essentially asserts solely that VA failed to 
consider the findings of the November 17, 1997, audiogram, 
and that those results, when considered, would show his 
entitlement to a higher initial evaluation for his bilateral 
hearing loss prior to March 29, 2000.

The method of determining the effective date of a higher 
rating is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to 
effective date of an award of increased compensation is that 
the effective date of award "shall not be earlier than the 
date of receipt of the application thereof."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by 
regulation that provides that the effective date for an award 
of increased compensation will be the date of receipt of 
claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
regard, the law provides that the effective date of the award 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Because this appeal period extends from April 3, 1984, to 
March 28, 2000, the Board notes that VA is required to 
consider the criteria for evaluating bilateral hearing loss 
in effect on the date service connection is effective, i.e., 
April 3, 1984, as well as the amendments to the Ratings 
Schedule effective December 18, 1987, see 52 Fed. Reg. 44117 
(1987), and those effective June 10, 1999.  See 64 Fed. Reg. 
25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  In 
this regard, the Board reiterates that the Federal Circuit 
recently upheld the validity of 38 C.F.R. § 19.9(b)(2), which 
provides that the Board has the authority to consider appeals 
in light of laws, including but not limited to statutes, 
regulations and court decisions, that were not previously 
considered by the agency of original jurisdiction.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
at 1349.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the former and 
revised regulations during the course of this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

Further, 38 U.S.C.A. § 1155 (West 2002) provides, "[I]n no 
event shall a readjustment of the ratings schedule cause a 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  See also 
Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992).

Evaluations of bilateral hearing loss under the criteria in 
effect from April 3, 1984, to December 17, 1987, provided for 
ratings ranging from noncompensable to 80 percent based on 
organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by controlled speech reception tests or puretone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations (or, where no other 
data was available, based on conversational voice in feet).  
Under 38 C.F.R. § 4.85 (1984), if the results of puretone 
audiometry were used, the equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  Again, there were six areas of impairment in 
efficiency indicated, "A" through "F"; and they were 
determined under Table VI by the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies of 500, 1,000, and 2,000 hertz.  38 C.F.R. 
§ 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 
(1984).  

Effective December 18, 1987, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann.

The criteria for evaluating hearing loss were not 
significantly changed by the June 10, 1999, amendments to the 
regulations.  The Board observes that, pursuant to the 
revised criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86); however, here the change is not applicable because 
the veteran's pure tone thresholds at each of the four 
specified frequencies identified above is not 55 decibels or 
more.

In July 1984, the veteran was afforded a VA ear examination 
that revealed pure tone threshold levels, in decibels, as 
follows:




HERTZ



250
500
1000
2000
4000
RIGHT
15
25
20
30
85
LEFT
25
25
30
45
85

Pure tone threshold levels at the frequencies 500, 1,000 and 
2,000 hertz averaged 25 decibels for the right ear and 33 
decibels for his left ear.  Speech audiometry testing 
revealed speech recognition ability of 90 percent 
bilaterally, and speech reception decibel loss of 15 for his 
right ear and a speech reception decibel loss of 25 for his 
left ear.

Evaluating the veteran's bilateral hearing loss under the 
pre-December 1987 criteria, the findings of the July 1984 
audiological findings translate to literal designations of 
level "A" for both ears when using pure tone audiometry, 
and translate to literal designations of level "A" for each 
ear using the controlled speech reception test.  Both such 
findings warrant the assignment of a noncompensable 
disability evaluation.  See 38 C.F.R. §§ 4.85, 4.87, Tables I 
and II, 4.87a, Diagnostic Codes 6297 (1984).

The November 17, 1997, private audiological results show pure 
tone threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
75
80
LEFT
15
30
65
75
85

Pure tone threshold levels at the frequencies 500, 1,000 and 
2,000 hertz averaged 43 decibels for the right ear and 37 
decibels for his left ear.  Speech audiometry testing 
revealed speech recognition ability of speech reception 
threshold of 40 percent bilaterally; it also disclosed that 
he had speech recognition ability of 48 percent in his right 
ear and 56 percent in his left ear.  

Evaluating the veteran's bilateral hearing loss under the 
pre-December 18, 1987, criteria, the mechanical application 
of the rating schedule to the findings of the November 17, 
1997, private audiogram results showing pure tone threshold 
levels at the frequencies 500, 1,000 and 2,000 hertz 
averaging 43 decibels for the right ear and 37 decibels for 
his left ear, combined with speech revealed speech 
recognition ability of 48 percent in his right ear and 56 
percent, respectively, yields a 60 percent rating under 
former Diagnostic Code 6283 as it yields hearing designations 
of level "E" hearing in both his right and left ears.  By 
contrast, the Board observes that using the speech reception 
threshold of 40 bilaterally, when combined with the veteran's 
average decibel loss in his right and left ears at 500, 1,000 
and 2,000 hertz averaging 43 decibels for the right ear and 
37, would equate to a 20 percent rating pursuant to former 
Diagnostic Code 6292.  Accordingly, the disability warrants a 
60 percent evaluation under Diagnostic Code 6283, effective 
November 17, 1997, under the pre-December 18, 1987, criteria.

Analyzing the November 17, 1997, audiological results under 
the post-December 18, 1987, criteria shows that at the 
frequencies 1,000, 2,000, 3,000 and 4,000 hertz, the veteran 
had pure tone threshold levels averaging 65 decibels for the 
right ear and 64 decibels for his left ear.  Further, as 
noted above, speech audiometry revealed speech recognition 
ability of 48 percent in his right ear and 56 percent in his 
left ear.  The mechanical application of the rating schedule 
to the November 17, 1997, audiological findings indicates 
that the veteran had level VIII hearing in his right ear and 
level VII hearing in his left ear, which warrants a 40 
percent disability rating.  Diagnostic Codes 6104 and 6100 
(1997, 2003).  Because the pre-December 18, 1987, criteria 
result in a higher rating, i.e., 60 rather than 40 percent, 
the veteran is entitled to that rating, effective November 
17, 1997.

In May 2000, the veteran was afforded another VA audiological 
examination, which revealed pure tone threshold levels, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
80
80
LEFT
15
30
65
75
85

Analyzing the May 2000 results under the pre-December 18, 
1987, criteria, the Board observes that pure tone threshold 
levels at the frequencies 500, 1,000 and 2,000 hertz averaged 
40 decibels for the right ear and 37 decibels for his left 
ear.  The mechanical application of the pre-December 18, 
1987, criteria formerly contained in ratings schedule to the 
results of the May 2000 VA audiological evaluation yields a 
20 percent evaluation under former Diagnostic Code 6289.  The 
Board notes that when the pure tone threshold levels at the 
frequencies 500, 1,000 and 2,000 hertz averaging 40 decibels 
for the right ear and 37 decibels for his left ear are 
combined with speech audiometry results revealing speech 
recognition ability of 60 percent in his right ear and 76 
percent in his left ear, this yields level "D" hearing in 
his right ear and level "C" hearing in his left ear, which 
equated to a 20 percent rating under former Diagnostic Code 
6289.  

Pursuant to the current criteria, the Board observes that at 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz, the 
veteran averaged 65 decibels for the right ear and 64 
decibels for his left ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in his right ear and 76 
percent in his left ear.  The mechanical application of the 
current criteria to the May 2000 VA audiogram findings shows 
that since the pure tone threshold levels averaged 65 
decibels for the right ear and 64 decibels for his left ear, 
and because speech audiometry revealed speech recognition 
ability of 60 percent in his right ear and 76 percent in his 
left ear, this results in level VI hearing in his right ear 
and level IV hearing in his left ear; under the criteria in 
effect since December 18, 1987, this equates to a 20 percent 
evaluation.

In addition, the Board notes that because the May 2000 VA 
audiological findings disclose improvement in the veteran's 
hearing condition, and since the 60 percent rating would not 
have been in effect for at least five years, see 38 C.F.R. 
§ 3.344(c), the "reduction" to a 20 percent rating, under 
either former Diagnostic Code 6289 or current Diagnostic Code 
6100, was consistent with 38 U.S.C.A. § 1155 and the Federal 
Circuit's holding in Fugere.

In sum, because the effective date of a higher rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later, see 38 C.F.R. § 3.400(o)(1), although the 
November 17, 1997, results were not filed at VA until March 
2000, because they reflect findings consistent with the 
criteria for a compensable evaluation, the 60 percent 
evaluation is effective the date of the evidence indicating 
entitlement.  See Harper v. Brown, 10 Vet. App. at 126.  For 
this same reason, because there is no evidence showing 
entitlement to a compensable rating prior to November 17, 
1997, i.e., for the period extending from April 3, 1984, to 
November 16, 1997, there is no basis upon which for the Board 
to grant a higher rating prior to that date, and doing so 
would require the Board to resort to speculation.  For that 
same reason, the 60 percent rating would be in effect until 
March 28, 2000.

Finally, the Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an initial compensable evaluation on an extra-schedular 
basis prior to November 17, 1997, or to a schedular rating in 
excess of 60 percent from November 17, 1997, to March 28, 
2000, on an extraschedular basis because there is no showing 
the disability resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) at any time from April 3, 1984, to March 28, 
2000.  Moreover, the condition was not shown to warrant any, 
let alone, frequent periods of hospitalization, or to have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating were not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial compensable rating for bilateral hearing loss, for 
the period from April 3, 1984 to November 16, 1997, is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 60 percent rating for bilateral 
hearing loss, effective from November 17, 1997, to March 28, 
2000, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



